DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants’ election without traverse of Group II and election of species, in the reply of 07/07/2022, is acknowledged. 
Examiner asked for a restriction between Group I (claims 1-4, 7-8, 10-11, and 13-15) and Group II (claims 16-17, 19-21, 24, 26-27, and 30). Art was not used to break unity; however, the special technical feature of a MEK inhibitor and CDK4/6 inhibitor treatment for pancreatic cancer does not make a contribution over the prior art CAPONIGRO (US 2015/0164897 A1, as referenced in PTO-892 page 1 line A). CAPONIGRO anticipates a method for preventing or treating pancreatic cancer in a subject by administering a MEK inhibitor and CDK4/6 inhibitor to said subject (paragraphs [0013-0020], and last sentence of [0058]).  Thus, the Restriction Requirement is maintained.
Examiner asked for an election of species of a) chemotherapeutic or immunotherapeutic agents, b) MEK inhibitor, c) CDK4/6 inhibitor, and d) Kras mutation. 
Applicants provided a compliant election of Group II (claims 16-17, 19-21, 24, 26-27, and 30) and provided a compliant species election of a) gemcitabine (“chemotherapeutic agent”), b) trametinib (“MEK inhibitor”), c) palbociclib (“CDK 4/6 inhibitor”), and d) Kras G12D (“KRAS mutation”). 
Claims 16-17, 20-21, 24, 26-27, and 30 read on the elected species. 
Claims 1-4, 7-8, 10-11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention I, there being no allowable generic or linking claim. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022. 
A search for Applicants’ elected species retrieved applicable obviousness prior art. See ”SEARCH 6-7” in the enclosed search notes. Therefore, the search for other species of a) chemotherapeutic agents, b) MEK inhibitors, c) CDK4/6 inhibitors, and d) Kras mutations will not be extended in/for/during this Office Action in accordance with Markush search practice.
The full scope of base claims 16 and 30 has not been searched since prior art for the elected species has been found. Double patenting and prior art search have only been conducted for Applicants’ elected species for base claims 16 and 30 as per Markush Search practice. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)      Applicants overcome the prior art rejection requiring an extended Markush search of the claims that finds prior art against claims; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/258,054
This Office Action is responsive to the amended claims of 01/05/2021.
Claims 16-17, 20-21, 24, 26-27, and 30 have been examined on the merits. 
Claims 16, 20, 21, 24, 26, 27 are currently amended. Claims 17 and 30 are original. 
Priority
This application is a national stage entry of PCT/US2019/040647, filed on 07/03/2019, which claims priority to US provisional application 62/694,519, filed on 07/06/2018. 
Claims 16-17, 20-21, 24, 26-27, and 30 find support from 62/694,519. Therefore, 07/06/2018 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/05/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Oath/Declaration
This application is currently missing an Oath/Declaration.  Applicants have until the date the issue fee payment is due to file an Oath/Declaration and avoid abandonment of this application.  See MPEP 1303.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 20-21, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over: 
INFANTE (Infante et al., “A randomized, double-blind, placebo-controlled trial of trametinib, an oral MEK inhibitor, in combination with gemcitabine for patients with untreated metastatic adenocarcinoma of the pancreas”, European Journal of Cancer, pages 2072-2081, June 7, 2014), as referenced in PTO-892 page 1 line U, 
in view of 
JUNTTILA (Juttila et al., “Modeling Targeted Inhibition of MEK and PI3 Kinase in Human Pancreatic Cancer”, Small Molecule Therapeutics, pages 40-47, January 13, 2015) as referenced in PTO-892 page 1 line V,
in view of 
FRANCO (Franco et al., “CDK4/6 inhibitors have potent activity in combination with pathway selective therapeutic agents in models of pancreatic cancer”, Impact Journals, Volume 5 Number 15, July 26, 2014), as referenced in PTO-892 page 1 line W, 
as evidenced by 
PFIZER (“Administration Breakthrough Therapy Designation for Potential Treatment of Patients with Breast Cancer”, Pfizer, April 9, 2013), as referenced in PTO-892 page 1 line X. 
Claims 16-17 and 19-21 are drawn to a method for increasing the efficacy of a chemotherapeutic agent (applicants elected gemcitabine) in a patient with pancreatic cancer comprising administering to the patient an effective amount of a MEK inhibitor (applicants elected trametinib) and an effective amount of CDK4/6 inhibitor (applicants elected palbociclib). Claim 24 is drawn to the pancreatic cancer comprises a KRAS mutation (applicants elected G12D). Claims 26 and 27 are drawn to the MEK inhibitor and the CDK4/6 inhibitor are administered sequentially, simultaneously, or separately and that the inhibitors are administered orally or intravenously. Claim 30 is drawn to a kit comprising a MEK inhibitor, CDK4/6 inhibitor, and instructions for treating pancreatic cancer. 
Determining the scope and contents of the prior art
INFANTE teaches Trametinib (Applicants’ elected MEK inhibitor) and gemcitabine (Applicants’ elected chemotherapeutic agent) treatment for patients with pancreatic cancer (page 2073 right col. second paragraph, page 2075 3.3. Efficacy), which helps teach the limitations of claims 16, 17, and 20. 
INFANTE teaches 40 patients (of the 103 patients in a study) had KRAS mutations (page 3.6 Kras Mutation analysis). 
INFANTE teaches Trametinib (MEK inhibitor) and gemcitabine as being administered concurrently/simultaneously (page 2080 left col), which helps teach the limitations of claim 26. 
INFANTE teaches Trametinib and gemcitabine as being administered by IV infusion and orally (page 2074 2.2 Study design and treatment), which helps teach the limitations of claim 27. 
JUNTTILA teaches GDC-0973 (MEK inhibitor) and gemcitabine (Applicants’ elected chemotherapeutic agent) treatment for pancreatic cancer (abstract page 40, and In Vivo Dosing page 41, bottom right col. page 44, and bottom left col. page 46). JUNTTILA also teaches together GDC-0973 (MEK inhibitor) and gemcitabine (Applicants’ elected chemotherapeutic agent) add an incremental benefit on tumor growth and overall survival compared to gemcitabine alone (page 45).  This helps teach the limitation of claims 16 and 17. 
JUNTTILA also teaches the treatment given to mice whose tumors had the Kras G12D mutation (Applicants’ elected Kras mutation) (GEMM experiments on page 41; Results and Discussions on page 42), which helps teach the limitations of claim 24. 
FRANCO teaches PD-0332991 (Applicants’ elected species of CDK4/6 inhibitor), and AZD6244 (MEK inhibitor) cooperate in suppressing pancreatic ductal adenocarcinoma cells, a type of pancreatic cancer (Introduction left col. page 6512, right col. page 6519 and figure 6E). This helps teach the limitations of claims 16, 20, 21. 
FRANCO also teaches concurrent administering of AZD6244 (MEK inhibitor) and PD-0332991 (page 6519 Figure 6E caption). 
PFIZER is relied upon for the beneficial teachings that PD-0332991 is also called Palbociclib (page 1). 
Ascertaining the differences between the prior art and the claims at issue
While INFANTE teaches trametinib and gemcitabine treatment for patients with pancreatic cancer (page 2073 right col. second paragraph, page 2075 3.3. Efficacy), the pancreatic cancer having Kras mutations (page 3.6 Kras Mutation analysis), and the inhibitors being administered concurrently (page 2080 left col) and by IV infusion and oral administration (page 2074 2.2 Study design and treatment), INFANTE does not teach the CDK4/6 inhibitor of claim 16. 
While JUNTTILA teaches a treatment of MEK inhibitor and gemcitabine (abstract page 40, and In Vivo Dosing page 41, and bottom left col. page 46) for pancreatic cancer tumors with Kras G12D mutation (GEMM experiments on page 41; Results and Discussions on page 42), JUNTTILA does not teach the Applicants’ elected MEK inhibitor or teach the CDK4/6 inhibitor of claim 16.
While FRANCO teaches CDK4/6 inhibitor PD-0332991, another name for palbociclib (per PFIZER evidentiary reference), and MEK inhibitor cooperate in suppressing pancreatic cancer cells (right col. page 6519 and figure 6E), FRANCO does not teach all the limitations of the instant claims. 
Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of chemotherapeutics, MEK inhibitors, and CDK4/6 inhibitors useful in treating pancreatic cancer, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of chemotherapeutics, MEK inhibitors, and CDK4/6 inhibitors.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.
Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 16-17, 20-21, 24, and 26-27 are prima facie obvious in light of the combination of references INFANTE, JUNTTILA, in view of FRANCO, and evidenced by PFIZER. 
The artisan would have been motivated to combine the teachings of INFANTE, JUNTTILA, and FRANCO to treat pancreatic cancer with gemcitabine (chemotherapeutic agent), trametinib (MEK inhibitor), and palbociclib (CDK4/6 inhibitor). The artisan would expect to combine the two treatments (gemcitabine/trametinib and MEK inhibitor/palbociclib), each known for the same purpose (to treat pancreatic cancer) to form a combination therapy to be used for the very same purpose (INFANTE page 2073 right col. second paragraph, page 2075 3.3. Efficacy; FRANCO right col. page 6519 and figure 6E; PFIZER page 1). Additionally, the artisan would expect that by adding a MEK inhibitor that this would increase the efficacy of the chemotherapeutic agent (gemcitabine), as measured by tumor growth and overall survival (JUNTTILA page 45). Thus, this teaches claims 16-17, 20-21. 
The artisan would have been motivated to treat pancreatic cancer with KRAS mutation, especially a G12D mutation. The artisan would expect that the combined treatment of gemcitabine, trametinib, and palbociclib would be effective in treating pancreatic cancer (see rationale, above) as well as pancreatic cancers with KRAS mutations (including G12D) (INFANTE page 2075 2.5 Exploratory translational research; JUNTTILA GEMM experiments on page 41; Results and Discussions on page 42) since it successfully treated mice whose tumors had the Kras G12D mutation (Applicants’ elected Kras mutation) (JUNTTILA “GEMM experiments” on page 41; Results and Discussions on page 42). Thus, this teaches claim 24. 
The artisan would be motivated to administer the combined treatment of gemcitabine, trametinib, and palbociclib simultaneously, sequentially, and separately. The artisan would expect to combine the treatments of INFANTE and FRANCO and therefore administer all simultaneously (INFANTE page 2080 left col.; FRANCO page 6519 Figure 6E caption) since simultaneous administration is one of three ways that three different compounds can be administered to a subject. Furthermore, the artisan would be motivated to administer the treatments of INFANTE and FRANCO sequentially and separately, because these ways of administration are the other two ways to administer compounds to subjects.  Therefore, the artisan would naturally come to the conclusion to administer the combined treatment separately, sequentially, or simultaneously. This teaches claim 26. 
The artisan would be motivated to administer the combined treatment of gemcitabine, trametinib, and palbociclib by intravenous infusion or orally. INFANTE teaches both routes of administration in the treatment of pancreatic cancer (page 2074 2.2 Study design and treatment). This teaches claim 27. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 16-17, 20-21, 24, and 26-27 are not presently allowable as written.
In this Office Action, claim 30 is presently allowable; however, if/when the Markush Search is extended, claim 30 maybe rejected with prior art found from an extended Markush search. 
 A prior art search was conducted for anticipatory prior art against the combination of compounds from claims 16 and 30.  However, no anticipatory prior art was retrieved. A search was then undertaken to find references useful in an obviousness rejection. This search retrieved applicable prior art for claims 16-17, 20-21, 24, and 26-27.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SEARCH 6” and “SEARCH 7” and separately within the PALM and PE2E SEARCH Databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes).  None of these search attempts retrieved double patent references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILLIAN A HUTTER/           Examiner, Art Unit 1625                


/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625